Citation Nr: 0505629	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-16 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to herbicides.  

2.  Entitlement to service connection for diabetic distal 
sensory neuropathy.

3.  Entitlement to service connection for hepatitis C.  

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

5.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disorder, to include anxiety and depressive reaction, and/or 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to April 1970.  These matters come before the Board 
of Veterans' Appeals (Board) on appeal from a September 2002 
rating decision by the Newark Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for diabetes mellitus, diabetic distal sensory neuropathy, 
hepatitis C, degenerative disc disease of the lumbar and 
cervical spine, and cerebrovascular disease with mild 
residual global aphasia; and which declined to reopen claims 
of service connection for anxiety and depressive reaction, 
and/or PTSD.  In the veteran's notice of disagreement with 
the September 2002 decision (filed by his representative), 
the listed issues included all of the above except service 
connection for cerebrovascular disease.  The issues before 
the Board are listed accordingly on the preceding page.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

In July 2003 correspondence from the veteran's 
representative, it was reported that the veteran desired to 
attend a hearing before a Veterans Law Judge at the RO.  He 
was scheduled for such hearing on December 10, 2004, but he 
failed to appear for the hearing.  However, in a letter 
received by VA on December 22, 2004, the veteran reported 
that he failed to appear for the scheduled hearing because 
the VA letter notifying him of the hearing had been misplaced 
by a family member, and was located only recently.  The 
veteran reiterated his desire for a hearing before a Veterans 
Law Judge at the RO (i.e., Travel Board hearing).  As his 
failure to appear for the December 10, 2004, Travel Board 
hearing appears due to circumstances beyond his control 
(which is good cause.  See 38 C.F.R. § 20.704(a)(2004)), and 
as he moved for a new hearing in writing less than 15 days 
following the original hearing date, and set forth the reason 
for his failure to appear and why a timely request for a 
postponement could not have been submitted, due process 
considerations mandate that the hearing be rescheduled.  
38 C.F.R. § 20.704 (d).  

Since Travel Board hearings are scheduled by the RO, see 38 
C.F.R. § 20.704(a), this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
be scheduled for a hearing before a 
Veterans Law Judge at the RO (or, in the 
alternative, if he so desires, a video 
conference hearing before a Veterans Law 
Judge), and provide him and his 
representative with written notification 
as to the date, time, and location of 
said hearing.

The claim should then be processed in accordance with 
standard appellate procedures.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  These claims must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


